The majority opinion recites that the value of the lease, which expires in 1966 with an option of renewal for an additional period of thirty years, "is inseparably connected with the value of the business conducted on the premises and with respondent's knowledge and skill in its operation."
If the business is not successfully operated, the lease will have no value. The leased site is valuable if the business of manufacturing cheese is conducted on the premises by respondent, whose knowledge and skill in the operation of the business makes the site valuable; therefore, for the next thirty to sixty years, respondent is to be shackled, unless he can find another site as well adapted for use in aging and curing cheese of the Roquefort type as the leased site. The greater his investment of time and energy in operation of the business, the greater is to be the return of a divorced wife who has not contributed in the past, nor is she required to contribute in the future, anything to make the lease of *Page 583 
value other than that she is the natural daughter of the lessor, which "has nothing to do with the case."
Respondent, under the terms of the lease, may sublet the premises or assign the lease to a corporation to be formed by him for manufacturing and storing cheese on the property, on condition that respondent own and control a majority of the voting stock of such corporation. How he may do this in the face of the opinion of this court, I am unable to determine. He is compelled, by our decision, to operate the business and to give to the divorced wife one third of the net returns. The ceiling of his compensation, as operator and owner of the business, is one third of the profits. He is condemned by this court to refrain from operating a business at the site in question and deriving any profit therefrom, unless he gives one third of the net returns to his divorced wife who has never been required, and is not now required, to make any contribution of time or energy to the success of the business. His only alternative is to find another site and operate the business at the present site in a half-hearted and unprofitable manner. If he discovers another cave, he may build a successful business in the new location, in the profits of which the divorced wife may not participate, and the old site may be held by him until 1966 and thirty years thereafter, making the present site of little or no value if he so desires.
The decree should be affirmed in its entirety
MALLERY, J., concurs with MILLARD, J. *Page 584